Citation Nr: 1414158	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), for the period prior to May 14, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the Board issued a decision denying the Veteran's claim for entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2011 Order, the Court vacated the March 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

In February 2012, the Board remanded the case for further development.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for another VA examination to determine whether his service-connected disabilities would preclude him from obtaining and maintaining gainful employment.  The examination was completed in May 2012, and a copy of the VA examination report was associated with the Veteran's claims file.  Based on the examination results, and specifically by a January 2013 rating decision, the AOJ increased the Veteran's disability rating for the service-connected low back disorder to 100 percent disabling, effective May 14, 2012.  In the January 2013 Supplemental Statement of the Case (SSOC), the RO denied a TDIU for the period prior to May 14, 2012.  However, a clarifying VA medical opinion was issued in May 2013, and based on this opinion, and by way of an August 2013 rating action, the Decision Review Officer (DRO), determined that the 100 percent evaluation assigned for the service-connected low back disability was clearly and unmistakably erroneous, and concluded that based on the examination findings, a 40 percent disability rating for the service-connected low back disability was warranted.  Consequently, the DRO assigned a 40 percent disability rating for the low back disability, effective May 14, 2012, and granted the Veteran's claim for a TDIU, effective May 14, 2012.  

In light of the fact that the AOJ only granted the Veteran's claim for a TDIU for the period on and after May 14, 2012, the issue of entitlement to a TDIU for the period prior to May 14, 2012 remained on appeal.  In the October 2013 decision, the Board determined that the criteria for the submission of a claim for TDIU on an extraschedular basis, for the period prior to May 14, 2012, had been met, and directed the AOJ to refer the Veteran's claim to the VA Director, Compensation and Pension Service for extraschedular basis for the period prior to May 14, 2012, pursuant to 38 C.F.R. § 4.16(b).  The claims file was thereafter referred to the Director, Compensation and Pension Service (also referred to as Director), and in a January 2014 letter, the Director issued an opinion as to whether the Veteran was entitled to TDIU benefits on an extraschedular basis for the period prior to May 14, 2012.  The AOJ has since readjudicated this issue and, upon denial of that claim, issued a Supplemental Statement of the Case (SSOC) in February 2014.  


FINDINGS OF FACT

The Veteran was not precluded from participating in substantially gainful employment as a consequence of his service-connected disabilities for the period prior to May 14, 2012.  


CONCLUSION OF LAW

The criteria for an award of a TDIU for the period prior to May 14, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from non-compensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 127.  A TDIU claim is a particular type of increased rating claim.  The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The present claim originated with the Veteran's previous claims seeking higher ratings for his service-connected low back and right wrist disabilities.  In its May 2010 decision, the Board determined that the notice and duty to assist requirements pertaining to the increased rating claims for the service-connected disabilities were satisfied.  The Board now finds that these requirements were also satisfied with regard to the claim for TDIU.  Indeed, in a June 2010 letter, VA informed the Veteran of the evidence VA had received to date, the evidence VA was responsible for obtaining, how the Veteran could help VA going forward, and what the evidence must show to support his claim.  This correspondence also explained how disability evaluations and effective dates are assigned.  Furthermore, previous Board decisions dated in March 2011 and October 2013 provided the Veteran with information as to what evidence was required to substantiate his TDIU claim.  The Board finds that with regard to any late notification that may be applicable to the TDIU claim, there was no prejudice to the Veteran because the Veteran has been given additional time to submit evidence and argument and the matter has been readjudicated in the November 2010, January 2013, August 2013, and February 2014 Supplemental Statements of the Case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As such, the duty to notify has been satisfied.

VA has also complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, VA outpatient treatment records, private medical records, and lay statements from the Veteran.  In furtherance of his claim, the Veteran has provided an internet article and a job specification form, both of which outline the duties of a maintenance mechanic supervisor.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in connection to his TDIU claim in September 2010 and May 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds both VA examinations to be adequate.  Both examiners indicated that the Veteran's claims file had been reviewed prior to his examination.  The examinations also included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a physical examination of the Veteran's lumbar spine, as well as his upper and lower extremities.  In addition, both VA examiners discussed the impact of the Veteran's service-connected disabilities on his employability as well as certain limitations he may experience as a result of his service connected disabilities.  Also, pursuant to the October 2013 remand, the RO referred the Veteran's claims file to the VA Director, Compensation and Pension service for a determination as to whether a TDIU may be awarded on an extraschedular basis for the period prior to May 14, 2012, the outcome of which was in the negative.  Thus, there is adequate medical evidence of record to make a determination in this case.  Under these circumstances, no further action is necessary to assist the Veteran.  

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.  

II.  Analysis

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for his low back disability, evaluated as 40 percent disabling; radiculopathy of the left lower extremity, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and an old injury to the right wrist and possible early carpal tunnel syndrome, evaluated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

A brief historical overview demonstrates that the Veteran was afforded a VA examination in December 2007 VA examination, at which time he reported that he worked as a mechanic for many years but quit working in 2002 due to his back condition.  According to the Veteran, his chore and recreational activity were also considerably curtailed and he is unable to walk far or do much of anything as a result of his low back condition.  However, the Veteran added that his activities of daily living were not greatly impacted due to his low back condition.  On physical examination of his back, the Veteran was shown to have extension to 10 degrees and flexion to 50 degrees, with increasing pain during both range of motion exercises.  The Veteran also had right lateral bending to 25 degrees and left lateral bending to 10 degrees.  With respect to his right wrist disability, the Veteran stated that he began developing pain in his right wrist about seven or eight years ago, and related this pain to his arthritis.  According to the Veteran, he worked as a mechanic for many years and could still be working as far as his hands and wrists were concerned.  

The Veteran was afforded another VA examination in September 2010 primarily to determine whether his unemployment was attributable to his service-connected disabilities, and whether those disabilities would prevent him from obtaining gainful employment.  During the evaluation, the Veteran provided his medical and employment history and reported that he used to work as a mechanical supervisor prior to his retirement.  According to the Veteran, he retired in 2001, but officially stopped working in this capacity sometime around 2004 and 2005 after having two heart attacks, and on the advice of his physician that he should stop working.  The Veteran further stated that he had not actually worked on the cars themselves since 1993 or 1994, due to his back condition.  At the examination, the Veteran underwent a physical evaluation of his back, the results of which showed him to have forward flexion to 40 degrees, extension to 5 degrees, right and left lateral rotation to 30 degrees, right lateral flexion to 20 degrees and left lateral flexion to 17 degrees.  Based on her discussion with, and evaluation of the Veteran, the examiner concluded that in light of the Veteran's lack of education, experience, and training in fields other than car repair, his back injury has "at least as likely as not, prematurely terminated his ability to work on cars."  However, according to the examiner "[i]t is less likely than not, that it has prevented him from supervising the repair of cars."  She reached this conclusion based on the Veteran's reported history that he officially stopped working in this capacity after suffering a heart attack in 2004 or 2005 on the advice of his outside physician, and not due to his back problem.  The examiner further noted that, according to the Veteran's history, his right wrist had been stable for the past five years and there was no history of his wrist problem having been a factor in his employment.  

Pursuant to the February 2012 Board remand, the Veteran was afforded another VA examination in May 2012, at which time he was shown to have forward flexion to 10 degrees, extension to 10 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 0 degrees.  The examiner also noted that the Veteran experienced radicular pain as a result of his radiculopathy.  According to the examiner, the Veteran experienced moderate intermittent pain and mild paresthesias and/or dysesthesias in the right and left lower extremities, as well as mild numbness in the left lower extremity.  The examiner further noted that the Veteran's right leg radiculopathy was mild in nature, and his left leg radiculopathy was moderate in severity.  When asked what physical tasks were involved in performing the duties of a mechanical supervisor, the Veteran responded that he would be required to stand and/or walk to observe others and direct work activities.  He also stated that he would be required to "review accomplished projects and assist subordinates with the work which required [the] capacity to stand, walk, bend, crouch, stoop and crawl. . . ."  According to the Veteran, these were all activities which he could no longer complete or which he could perform for a very limited duration.  

Based on her evaluation of the Veteran, the examiner determined that the Veteran's spine disorder "precludes all occupational function."  She (the examiner) further noted that the Veteran's chronic severe pain impairs sleep, concentration, daytime alertness and executive function.  According to the examiner, the Veteran is unable to stand or walk more than a few minutes at a time, and his educational background of the eleventh grade does not "fit him for any occupation other than manual labor."  The examiner went on to state that the Veteran's "occupational experience as an auto mechanic, in the absence of more advanced education, would not be likely to make him a suitable candidate for full time employment in a supervisory capacity."  According to the examiner, if the Veteran was somehow found acceptable for such a position, his physical limitations as a result of the effects of his service-connected condition 

"preclude[s] successful function as the requirement to perform to meet requirements of a competitive workforce would be expected to result in such aggravation of his baseline state that he would have periods of incapacitation leading to excess absence and low probability of maintaining employment."  

In light of the May 2012 medical opinion, and by way of the August 2013 rating decision, the RO granted the Veteran's claim for TDIU benefits, effective May 14, 2012.  However, the evidence was still unclear as to whether the Veteran was precluded from obtaining and/or maintaining employment as a result of his service-connected disabilities for the period prior to May 14, 2012.  Pursuant to the October 2013 decision, the RO referred the Veteran's claim to the VA Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Through its January 2014 memorandum, the office of the VA Director, Compensation and Pension Service indicated that the requirements for a TDIU on an extraschedular basis were not met.  In the memorandum, the Director referenced the September 2010 VA examination report, wherein the VA examiner noted that the Veteran had been working as a mechanic supervisor and ultimately quit his job sometime between 2004 and 2005 after his physician recommended that he stop working in light of his cardiac history, and specifically due to the fact that he had recently suffered several heart attacks.  The Director noted that the physician's recommendation that the Veteran stop working was based more on the Veteran's cardiac history rather than his service-connected back condition.  The Director further noted that although the September 2010 VA examiner agreed that the Veteran's back condition precluded him from working as a mechanic since 2002, it did not preclude him from working as a mechanic supervisor in light of the fact that he continued to work as one until his physician advised him to stop working altogether due to multiple heart attacks.  According to the Director, the remainder of the Veteran's claims file was negative for any medical or employment evidence that would confirm that the he was unemployable as a result of his back condition prior to May 14, 2012.  Based on his review of the claims file, the Director determined that there is no evidence of record to demonstrate that an earlier effective date prior to May 14, 2012 is warranted.  

Having comprehensively considered the evidentiary record, and mindful of the legal criterion to establish a TDIU, the Board must conclude that the benefit sought is not warranted.  Whereas the Board fully recognizes that the Veteran has identified impairment of the lumbar spine, the lower extremities, and the right wrist, all of which present mild to moderately severe functional limitations, ultimately the preponderance of the competent and probative evidence is against demonstrating that he was rendered incapable of all forms of substantially gainful employment due to these service-connected conditions for the period prior to May 14, 2012.  Indeed, for the period prior to May 14, 2012, the orthopedic manifestations of the low back disability do not appear abundantly severe given that the Veteran retained a greater level of movement in his spine during the range of motion exercises and the objective medical evidence was negative for any signs or indications of spinal ankylosis.  Furthermore, the September 2010 VA examiner observed no abnormalities in the Veteran's lower extremities, and noted that while sensory testing to monofilament was absent in the right lateral foot, the remainder of neurological evaluation was otherwise normal.  In addition, the Veteran has not contended, and the evidence does not suggest, that he is unable to work as a result of his right wrist disability.  The September 2010 VA examiner observed no abnormalities in the Veteran's upper extremities and specifically noted that the Veteran's right wrist had been stable for the past five years according to his history, and there was no history of his wrist problem having been a factor in his unemployment.  The May 2012 VA examiner further noted that while the Veteran's wrist condition may impact his ability to work, it did not limit his occupational function at the time he discontinued working, and would not by itself preclude sedentary occupational activities.  

Finally, the Board acknowledges the internet article and job specification form submitted by the Veteran, both of which describe the duties of a mechanical supervisor and indicate that some of these duties may require some level of physical exertion.  However, a review of the maintenance mechanic supervisor job specification form reflects that the majority of the job duties expected of a mechanic supervisor involve the handling and delegation of managerial tasks, such as selecting and assigning staff members, coordinating activities, maintaining records, estimating the cost of materials needed to accomplish tasks, and studying blueprints and diagrams in order to plan material and labor needed.  In addition, the job description of a mechanical supervisor, as provided by the internet article, reflect that the primary responsibilities of a mechanical supervisor include performing facility inspections, supervising workers, evaluating worker performance, and documenting production output.  As such, the majority of these job responsibilities do not appear to be physically demanding in nature.  

Moreover, even if the Veteran could no longer carry out the duties of a mechanic or a mechanic supervisor for the period prior to May 14, 2012, there is nothing in the record that reflects that he was unable to obtain/maintain employment in a job that was sedentary in nature during this time.  For purposes of VA benefits entitlement, regarding a claimed TDIU, that award may not be predicated upon inability to perform in a specific chosen occupational specialty.  Rather, a TDIU inherently assumes that the claimant is incapable of performing all types of gainful employment, including in sedentary work environments.  Here, the Board cannot conclude based on the limited degree of disability shown that the Veteran was effectively precluded from all relevant forms of employment for the period prior to May 14, 2012.  As such, the Board is inclined to agree with and accept as determinative the memorandum finding from the office of the VA Director, Compensation and Pension Service that, for the period prior to May 14, 2012, the Veteran was not unemployable by reason of his service-connected disabilities on an extraschedular basis.  

Hence, the Board is denying the Veteran's claim for TDIU benefits for the period prior to May 14, 2012.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities for the period prior to May 14, 2012 is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


